DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14, and 18 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2017/0049915 A1 [Brais].

Regarding Claim 1:
Brais teaches a method of operating an ultraviolet (UV) light source (abstract, Figs. 2-5, 13, 14), comprising: 

responsive to detecting the trigger condition, generating a trigger-sensor signal indicating that the trigger condition was detected (Fig. 2- “Sensor data indicates possible non-occupancy”); 
determining, based on the trigger-sensor signal, that one or more criteria are met, wherein the one or more criteria includes a condition that an environment to be disinfected by the UV light source is unoccupied (paras 77-78); and 
responsive to determining that the one or more criteria are met, transmitting a control signal to cause the UV light source to emit UV light and disinfect at least a target surface in the environment (paras 98-99, 101). 

Regarding Claim 2:
Brais teaches the method of claim 1, wherein the trigger sensor comprises at least one sensor selected from a group consisting of: a motion sensor, an occupancy sensor, a thermal sensor, an open/close sensor, an infrared sensor device, and ultrasonic sensor device, and a floor pressure sensor (para 62). 

Regarding Claim 3:
Brais teaches the method of claim 2, wherein the trigger condition comprises at least one trigger condition selected from a group consisting of: a door of a lavatory (paras 37-38) being opened, a door of the lavatory being closed, the lavatory being occupied, and the lavatory being unoccupied (paras 62-63, 68-69, et al). 

Regarding Claim 4:
Brais teaches the method of claim 1, wherein the one or more criteria is at least one criterion selected from a group consisting of: a door of a lavatory being closed (para 68), the lavatory being unoccupied (paras 77-78), the lavatory having been occupied a predetermined number of times since a previous activation of the UV light source, and a predetermined amount of time having passed since the previous activation of the UV light source. 

Regarding Claim 11:
Brais teaches a light control system (Fig. 1), comprising: 
a power converter configured to convert an input power received from a power source to a supply power (para 95); 
an ultraviolet (UV) light source configured to receive the supply power and emit UV light (Fig.1 (120)); 
a trigger sensor configured to detect a trigger condition (paras 62-63, 98) and, responsive to detecting the trigger condition, generate a trigger-sensor signal indicating that the trigger condition was detected (paras 77-78, 98-100); 
a control device (Fig.1  (150)) communicatively coupled to the power converter and the trigger sensor (Figs. 1, 2), wherein the control device is configured to: 
determine, based on the trigger-sensor signal, that one or more criteria are met, wherein the one or more criteria includes a condition that an environment to be disinfected by the UV light source is unoccupied (paras 77-78, Fig. 2); and 
responsive to determining that the one or more criteria are met, transmit a control signal to cause the UV light source to emit the UV light and disinfect at least a target surface in the environment (Fig. 2, paras 98-99, 101). 

Regarding Claim 12:
Brais teaches the system of claim 11, wherein the trigger sensor comprises at least one sensor selected from a group consisting of: a motion sensor, an occupancy sensor, a thermal sensor, an open/close sensor, an infrared sensor device, and ultrasonic sensor device, and a floor pressure sensor (para 62). 

Regarding Claim 13:
Brais teaches the system of claim 12, wherein the trigger condition comprises at least one trigger condition selected from a group consisting of: a door of a lavatory (paras 37-38) being opened, a door of the lavatory being closed, the lavatory being occupied, and the lavatory being unoccupied (paras 62-63, 68-69, et al).

Regarding Claim 14:
Brais teaches the system of claim 11, wherein the one or more criteria is at least one criterion selected from a group consisting of: a door of a lavatory (paras 37-38) being closed, the lavatory being unoccupied (paras 62-63, 68-69, et al), the lavatory having been occupied a predetermined number of times since a previous activation of the UV light source, and a predetermined amount of time having passed since the previous activation of the UV light source. 

Regarding Claim 18:
Brais teaches the system of claim 11, wherein the UV light source comprises: 

a first side-wall (back left wall), a second side-wall (front right wall), a top wall extending between the first side-wall and the second side-wall (curved top wall), a first end wall extending between the first side-wall, the second side-wall, and the top wall (far end wall), and a second end wall extending between the first side-wall, the second side-wall, and the top wall (near end wall), 
wherein the first side-wall, the second side-wall, the top wall, the first end wall, and the second end wall define an interior space (as shown Fig. 6); and 
a lamp that is coupled to the first end wall and the second end wall in the interior space of the housing (note lamps in Fig 6 extending between end walls). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brais in view of US 2014/0059796 A1 [Boodaghians].

Regarding Claim 19:
Brais teaches the system of claim 11, but fails to specify that the UV light source is in on an aircraft. 
Boodaghians teaches using UV light to disinfect aircraft galleys and lavatories (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UV disinfecting system of Brais in an aircraft lavatory, as is taught by Boodaghians. One would have been motivated to do so since Boodaghians demonstrates that such a practice is beneficial (paras 3-5).

Regarding Claim 20:
Brais teaches the system of claim 11, wherein the UV light source is in a lavatory (paras 37-38), but fails to teach that the lavatory is in an aircraft.
Boodaghians teaches using UV light to disinfect aircraft galleys and lavatories (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UV disinfecting system of Brais in an aircraft lavatory, as is taught by Boodaghians. Boodaghians demonstrates that such a practice is beneficial (paras 3-5).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brais in view of Buonanno, M., Ponnaiya, B., Welch, D., Stanislauskas, M., Randers-Pehrson, G., Smilenov, L., ... & Brenner, D. J. (2017). Germicidal efficacy and mammalian skin safety of 222-nm UV light. Radiation research, 187(4), 493-501 [hereinafter Buonanno].

Regarding Claim 5:
Brais teaches the method of claim 1, but fails to teach that activating the UV light source comprises emitting the UV light at a wavelength of approximately 222 nanometers.
Buonanno teaches disinfecting surfaces with a UV light at a wavelength of 222 nm (abstract, et al). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the 222 nm excimer lamps of Buonanno in place of the generic UV lights of Brais. One would have been motivated to do so since the 222 nm light effectively kills bacteria without harming human skin, thus making the method safer for implementation (Buonanno – discussion).

Regarding Claim 15:
Brais teaches the system of claim 11, but fails to teach that the UV light source is configured to emit the UV light at a wavelength of approximately 222 nanometers.
Buonanno teaches disinfecting surfaces with a UV light at a wavelength of 222 nm (abstract, et al). It would have been obvious to one of ordinary skill in the art before the effective Buonanno in place of the generic UV lights of Brais. One would have been motivated to do so since the 222 nm light effectively kills bacteria without harming human skin, thus making the method safer for implementation (Buonanno – discussion).


Allowable Subject Matter
Claims 6-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881